Mr. Justice Baker delivered the opinion of the court. 3. Master .and servant, § 248*—when foreman a vice-principal. In an action by an employee for personal injuries caused by the fall of an elevator which had become jammed while plaintiff and other employees were endeavoring to free it, the failure of the foreman in charge of the work to ascertain in advance whether there was any slack in the cable suspending the elevator which would permit it to fall upon the removal of the obstruction causing it to jam, held the act of a vice-principal for which defendant was liable.